Citation Nr: 0202820	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  00-21 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for limited motion of the 
right ankle with postoperative scar, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which increased the assigned rating 
for the veteran's service-connected right ankle disability 
from 10 to 20 percent.  The veteran perfected an appeal from 
that decision as to the 20 percent rating assigned.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right ankle disability is manifested by 
limitation of motion with dorsiflexion from 0 to 5 degrees 
and plantar flexion from 0 to 20 degrees, mild tenderness and 
moderate swelling; and complaints of right ankle pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
limited motion of the right ankle with postoperative scar 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5270, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for an increased evaluation for his service-connected 
right ankle disability, and no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103A 
and 5107(a); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Specifically, the RO has afforded the veteran 
a comprehensive VA orthopedic examination of his right ankle 
disability, and there is no indication of relevant treatment 
records necessary to adjudication that are not presently 
included with the claims file.

The duty to notify the veteran of the evidence necessary to 
substantiate his claim, under the VCAA, has also been met.  
The RO informed him of the need for such evidence in 
correspondence; and the September 2000 Statement of the Case 
and March 2001 Supplemental Statement of the Case informed 
him of the evidence considered and the requirements to 
establish the claim.  Given that the actions by the RO 
reflect fundamental compliance with the VCAA, the Board finds 
that the veteran's appeal will not be adversely affected 
merely because the RO developed this appeal prior to 
enactment of the VCAA and did not inform him of its 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

In the appealed July 2000 rating decision, the RO increased 
the assigned rating from 10 percent to 20 percent for a right 
ankle disability, limitation of motion, in light of findings 
of a June 2000 VA orthopedic examination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right ankle disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.


Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In cases as here in which entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The evidence of record includes service medical records, 
private treatment records and reports of VA examinations.  A 
January 1999 private medical statement reported findings from 
a neurological consultation regarding unrelated complaints.  
That statement noted findings regarding the lower 
extremities, including that there was no atrophy in the lower 
extremities; that muscle tone was normal and equal 
bilaterally; that the gait and station were normal and tandem 
gait was intact; and that no ankle clonus was appreciated. 

The report of a June 2000 VA orthopedic examination indicates 
that the veteran had complaints of right ankle pain due to a 
right ankle disability resulting from an inservice shrapnel 
injury.  The  veteran reported that since he underwent 
surgery to the right ankle, he had had recurrent pain in the 
ankle.  He complained of weakness and stiffness in the ankle 
as well as constant swelling medially in the ankle.  He 
reported having numbness laterally over the right foot, and 
that he had easy fatigability in that he was unable to stand 
for prolonged periods of time.  He denied having 
manifestations of heat or redness, or of instability, giving 
away, or locking of the ankle.  He had been prescribed pain 
medication in the past for the pain, but it did not help.  He 
reported exacerbation of his pain when he is on his feet for 
a prolonged period.  He reported that he had to quit his jobs 
of teaching and bricklaying because he was unable to stand 
for the time necessary without having severe right ankle 
pain.  He used a cane for ambulation and did not wear 
corrective shoes.  The veteran reported that he had undergone 
triple arthrodesis of his right ankle.  This fusion had left 
him with marked decreased range of motion in the right ankle.  
He denied having any dislocation or subluxation.  

On examination, the veteran described his current pain level 
as a 10 on a scale of 1 to 10.  Examination of the right 
ankle revealed moderate swelling medially over the right 
ankle, with some mild tenderness with firm pressure in that 
area.  The veteran exhibited no guarding with pressure over 
this area.  He had a decreased range of motion in the right 
ankle joint with dorsiflexion of 0-5 degrees.  Plantar 
flexion was 0-20 degrees.  There was no lateral motion or 
medial motion from the ankle joint.  There was some varus 
angulation.  X-ray examination of the right ankle was normal.  
There appeared to be fusion of the talocalcaneal joint.  The 
diagnosis was status post right ankle fusion of the 
talocalcaneal joint with residual right ankle pain.  The 
examiner opined that functional loss due to pain was 
estimated at 10 percent.  

The veteran's service-connected right ankle disability has 
been evaluated under the provisions of Diagnostic Code 5271 
of the Rating Schedule.  Diagnostic Code 5271 provides that 
marked limitation of motion of the ankle warrants a 20 
percent evaluation, which is the maximum rating assignable 
under that code.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2001).

The veteran's disability could be evaluated under the 
criteria for ankylosis as specified in Diagnostic Codes 5270.  
Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  Ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation. Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2001).

Normal range of motion of the ankle is from 20 degrees 
dorsiflexion to 45 degrees plantar flexion.  38 C.F.R. § 4.71 
Plate II (2001).

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a maximum rating of 20 
percent under Diagnostic Code 5272.  Malunion of os calcis or 
astragalus with marked deformity warrants a maximum rating of 
20 percent under Diagnostic Code 5273.  An astragalectomy 
would result in a 20 percent evaluation under Diagnostic Code 
5274.

The Board notes that, in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans Claims held that with respect to evaluating 
orthopedic disabilities, consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  
Factors as to the extent of disability include limitation of 
or excessive motion, weakened motion, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board has considered the clinical evidence of the 
veteran's disability picture due to his right ankle 
disability as discussed above.  As the veteran's right ankle 
disability is presently rated as 20 percent disabling, an 
increased rating under Diagnostic Code 5271 is not available. 

The Board has also considered Diagnostic Code 5270, as it 
provides for disability ratings in excess of 20 percent.  
However, as there is no medical evidence demonstrating that 
the veteran's right ankle disability is productive of 
ankylosis in plantar flexion at more than 30 degrees, in 
dorsiflexion more than 0 degrees, or exhibits a deformity of 
abduction, adduction, inversion or eversion, a disability 
rating in excess of 20 degrees under this Diagnostic Code is 
not warranted.   

The Board notes that the clinical findings do not disclose 
that the veteran has had ankylosis of the right subastragalar 
or tarsal joint in a poor weight-bearing position.  As such, 
Diagnostic Code 5272 is not applicable in evaluating the 
right ankle.  The veteran has also not undergone an 
astragalectomy and he does not have malunion of either os 
calcis or astragalus with respect to either ankle; therefore, 
Diagnostic Codes 5274 and 5273 are also not applicable.  
Moreover, as the rating criteria available under Diagnostic 
Codes 5272, 5273 and 5274 do not provide for disability 
ratings in excess of 20 percent, the application of these 
codes do not afford the veteran a basis for a higher rating.

There are also various Diagnostic Codes which pertain to 
disabilities of the foot. Generally, disabilities of the foot 
are rated in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276-5284.  However, the veteran is service-connected 
for a right ankle disability, and not for any disability of 
the foot which could afford consideration of these diagnostic 
codes.  Therefore, his right lower extremity disability does 
not warrant any consideration under these codes.

The Board notes that the most recent rating decision of March 
2001 characterized the veteran's right ankle disability as 
limited motion of the right ankle with postoperative scar.  
The veteran's right ankle disability, however, is not rated 
for a scar disability.  Moreover, the veteran has not 
complained of, and there is no objective evidence to 
demonstrate that the veteran has, any superficial, tender and 
painful scars to warrant a rating pursuant to Diagnostic Code 
7804.  38 C.F.R. § 4.118 (2001). 

The Board notes further that under Diagnostic Code 7805, 
other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. § 4.118.  As discussed above, 
evaluation of the veteran's service-connected right ankle 
disability has been considered above pursuant to rating 
criteria regarding limitation of function of the affected 
ankle.  The Board notes that the veteran's right ankle 
disability is already rated at the maximum rating allowed 
under Diagnostic Code 5271 for limitation of motion. Thus, an 
increase for the right ankle disability is not allowable 
under that code.  Further, as discussed, the right ankle 
disability meets no other pertinent diagnostic code criteria 
to warrant an increase.  Accordingly, a preponderance of the 
evidence is against an evaluation greater than the 20 percent 
for the right ankle disability. 

With regard to the application of Diagnostic Code 5262, for 
impairment of the tibia and fibula, the fusion of the 
veteran's right talocalcaneal joint could arguably be 
considered a malunion of the tibia and fibula.  However, 
although the veteran's range of motion is described as a 
limited range of motion, and he reported needing the use of a 
cane to ambulate, the medical evidence does not show tibia 
and fibula impairment with marked right ankle disability.  As 
such, the Board finds that, under the rating criteria of 
Diagnostic Code 5262, the veteran's right ankle disability is 
not more than moderately disabling and, therefore, the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent under that code.

In regard to the above discussion, the Board acknowledges 
that where functional loss is alleged due to factors such as 
pain on motion, less or more motion than normal, 
fatigability, weakened movement, and incoordination, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
in addition to the schedular criteria. DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Although the evidence of 
moderate swelling and some mild tenderness on firm pressure 
is productive of functional impairment, the disability rating 
affirmed here takes into account all of the relevant clinical 
findings that have been reported, including the finding that 
functional loss due to pain was estimated to be 10 percent.  
The objective medical evidence simply does not show that the 
veteran's symptoms of functional impairment due to 
musculoskeletal symptoms rise to a degree that warrants a 
higher rating.

Thus under the appropriate Diagnostic Codes, the Board can 
find no basis to grant the veteran an evaluation in excess of 
the existing 20 percent for the right ankle disability.

The Board has considered the disability picture presented by 
the right ankle disability pursuant to provisions of 38 
C.F.R. § 3.321(b)(1) (2001).  The Board finds that that 
disability picture is not so exceptional or unusual as to 
warrant a referral for consideration of an evaluation on an 
extraschedular basis.  For example, it has not been shown by 
the objective evidence that the veteran's right ankle problem 
has markedly interfered with his employment or resulted in 
frequent hospitalizations.  The Board is therefore not 
required to remand the claim for an increased evaluation to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).


ORDER

An increased evaluation for a right ankle disability is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.

 

